The opinion of the court was delivered by
Ross, J.
This is scire facias upon a recognizance taken before a single judge of the County Court in vacation, in a criminal prosecution pending before the County Court. The jurisdiction of a judge of the County Court, or of a judge of the Supreme Court, to take such recognizance is conferred by statute, is special, and limited to those cases named in the statute. No intendment is to be made in favor of the jurisdiction of the tribunal in such cases ; but the jurisdiction must appear from the record itself. Treasurer of Vermont v. Merrill et al., 14 Vt. 64; State v. Smith, 2 Me. 62; Dodge v. Kellock, 18 Me. 136; Bridge v. Ford, 4 Mass. 641; 7 Mass. 209; 9 Mass. 520; 1 Smith’s Lead. Cases, 991-2; 2 Am. Lead. Cases, 633. The statute only confers the power upon such judge to take a recognizance of a “ person committed to jail for trial before the County Court.” Gen. Sts. chap. 124, *570sec. 12. It does not appear from the recognizance that the accused was committed to jail for trial before the County Court at the time the recognizance was taken. The appearance of this fact in the record of the recognizance is essential to show that the judge had jurisdiction to take the same. The existence of this fact (which the statute has made necessary to give the judge the right to take the recognizance,) cannot be shown by evidence aliunde the record. But if it could be so shown, it is not claimed to have existed in this case. But it is contended that on the information filed in the court and the warrant on which the arrest was made, the officer could have committed the accused to the jail for trial before the County Court, and inasmuch as the judge might have taken the recognizance after such commitment was made, his act in taking it before the commitment should not be held void. It is a sufficient answer to this claim, that the statute has conferred jurisdiction upon a judge to take such recognizance only in cases where the accused is committed to jail for trial before the County Court. The jurisdiction is statutory and special, and exists only in the cases named in the statute. It is not for courts to enlarge the prescribed limits by judicial legislation. Neither is the claim that the warrant authorized the officer making the arrest to commit the accused to the jail well founded. The officer making the arrest was not authorized to proceed beyond the command of his precept. That only authorized him to arrest the accused “ and her have forthwith before the County Court, now sitting at Burlington, within and for said county of Chittenden, then and there to answer to such matters as shall then and there be objected to her in that behalf, and to be further dealt with as law and justice may require.” When the arrest was made the County Court was not in session, and he could not have her before said court. He was not commanded to keep her safely, nor to detain her until said court should have another session. It does not disclose that she is to answer any criminal information or indictment before that court, nor what she is wanted for. If the officer had committed the accused on that warrant and left a copy thereof with the jailer, it would not have furnished him with any authority for detaining her.
*571Commitments to jail are regulated by statute. Gen. Sts. chap. 88, secs. 58 and 59. Sec. 58 relates to commitments on mesne process. Sec. 59 only authorizes an officer to make such commitment where he is required by law to do so. This warrant neither authorized nor required him to commit the accused to jail. It will not be claimed that the officer could be allowed to go outside the warrant and its legal effect to find authority to make such commitment. That would make him both judge and officer. The warrant is unlike most warrants issued in such cases. It only authorized the arrest arid production of the accused before the court. When before the court on the information, the court could have ordered her to find bail in a sum named for her appearance from day to day and term to term, until the information was disposed of; and if she failed to procure such bail, have ordered her to be committed to jail for safe keeping, and the issuing of a warrant on the information for that purpose. But at the time of the arrest there was no court in session to make such orders. It is customary, when an arrest is to be made in vacation, to bring the accused before the County Court to answer an information or indictment there pending, to set out the charge against the accused in the warrant, and to command the arrest thereon and the safe keeping of the accused so that the officer have the accused before the court at its next regular session, to answer the charge therein set forth. On such a warrant the accused is informed of the charge he has to answer, and he may be committed to jail for safe keeping to make such answer until the term of the court named in the warrant.
On these views of the legal force and effect of the warrant and recognizance, it was the duty of the County Court to have complied with the request of the defendants and to have ordered a verdict in their behalf. These views render the consideration of the other questions raised in the case immaterial.
The respondents’ exceptions are sustained ; the judgment of the County Court reversed ; the verdict set aside, and cause ' remanded for a new trial.